United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 01-3320
                                    ___________

Jose Rafael Tineo,                       *
                                         *
             Appellant,                  *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * District of Minnesota.
Constance C. Reese,                      *   [UNPUBLISHED]
                                         *
             Appellee.                   *
                                    ___________

                          Submitted: March 6, 2002

                               Filed: March 8, 2002
                                    ___________

Before WOLLMAN, FAGG, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

      Jose Tineo appeals the district court’s1 denial of his 28 U.S.C. § 2241 petition,
in which he sought to raise a challenge under Apprendi v. New Jersey, 530 U.S. 466
(2000). For the reasons stated by the district court, the judgment is affirmed. See 8th
Cir. R. 47B.



      1
       The Honorable Ann D. Montgomery, United States District Judge for the
District of Minnesota, adopting the report and recommendations of the Honorable
Susan Richard Nelson, United States Magistrate Judge for the District of Minnesota.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-